Citation Nr: 1003461	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  05-24 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection for thrombophlebitis of the right leg.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to April 
1980.

In an unappealed September 1981 rating decision, the RO 
denied the Veteran's claim for entitlement to service 
connection for thrombophlebitis of the right leg.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the Veteran's claim to reopen a 
claim for service connection for thrombophlebitis of the 
right leg.  The Veteran disagreed and perfected an appeal.

In October 2005, the Veteran and his representative presented 
testimony in support of the Veteran's claim at a hearing at 
the RO before a local hearing officer.  A transcript of that 
hearing has been associated with the Veteran's VA claims 
folder.


FINDINGS OF FACT

1.  The September 1981 rating decision was not appealed by 
the Veteran.

2.  Evidence received since the September 1981 rating 
decision raises a reasonable possibility of substantiating 
the claim of entitlement to service connection for 
thrombophlebitis of the right leg.

3.  A preponderance of the competent medical and other 
evidence of record supports a conclusion that the Veteran's 
thrombophlebitis of the right leg is unrelated to his active 
duty service.




CONCLUSIONS OF LAW

1.  The September 1981 rating decision is final.  See 38 
U.S.C. § 4005 (b) (1976); 38 C.F.R. § 19.104 (1981).

2.  Since the September 1981 rating decision, new and 
material evidence has been received, and the claim of 
entitlement to service connection for thrombophlebitis of the 
right leg is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).  

3.  A preponderance of the evidence supports a finding that 
the Veteran's thrombophlebitis condition is unrelated to his 
active duty service.  38 U.S.C.A. § 1131 (2009); 38 C.F.R. 
§§ 3.303, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for thrombophlebitis of 
the right leg and asserts that his thrombophlebitis condition 
arose during active duty service, or, alternatively, was 
incurred within one year of discharge from active duty 
service.  In an unappealed September 1981 rating decision, 
the RO decided that the evidence did not show the Veteran 
incurred thrombophlebitis during active duty service.  In 
rating decisions dated November 2002 and May 2004, the RO 
determined that the Veteran had not submitted new and 
material evidence to show the condition was incurred during 
active duty service.  

Before considering the claim on the merits, the Board must 
initially determine whether new and material evidence has 
been received which is sufficient to reopen the claim despite 
prior adjudicative action by the RO.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board will address 
preliminary matters and render a decision on the issue on 
appeal.



Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 
2002); 38 C.F.R. 
§ 3.159(b) (2009); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2009).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claim (the Court) 
specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously and 
finally denied claim.  The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.  

The Board has determined that the Veteran received proper 
notice as required by the Court in Kent supra.  The RO sent 
the Veteran a March 2004 letter which informed him that he 
was notified of a decision which denied service connection 
for thrombophlebitis of the right leg and that the decision 
was final.  The Veteran was informed that in order to reopen 
his claim, he needed to present new and material evidence 
that his thrombophlebitis condition was incurred or 
aggravated during his active duty service, and he was 
informed what constituted new and material evidence.  The 
Board notes that the language used in the letter 
substantially follows the regulatory language of 38 C.F.R. 
§ 3.156.  See the Board's discussion below.  

The March 2004 letter also provided the Veteran with notice 
that to show entitlement to service connection, the evidence 
needed to show that he had an injury in military service or a 
disease that began in or was made worse during military 
service or an event in service causing injury or disease; a 
current physical or mental disability; and, a relationship 
between the current disability and an injury, disease or 
event in military service.  The notice was provided prior to 
the date of the last adjudication of the Veteran's claim in 
October 2009.  Thus, the Veteran had a meaningful opportunity 
to participate in the adjudication of his claim.  See Overton 
v. Nicholson, 20 Vet. App. 427, 435 (2006).

The Veteran was not specifically informed of how VA 
determines a disability rating and an effective date.  
However, in light of the Board's denial of the Veteran's 
claim for service connection, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the Veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim seeking to reopen a previously denied claim, VA's 
statutory duty to assist a claimant is limited.  For example, 
the Court has held that VA's duty to assist by providing a 
medical examination or opinion does not apply to new and 
material evidence claims.  See Paralyzed Veterans of Am. v. 
Sec'y of Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 
2003) and Woehlaert v. Nicholson, 21 Vet.App. 456, 463-64 
(2007).  However, once a claim is reopened, statutes require 
VA to make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the their claim 
for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002).

In this case, as is more thoroughly discussed below, the 
evidence required to reopen the claim would be evidence that 
the Veteran's thrombophlebitis of the right leg was incurred 
during his active duty service.  VA is not required by 
statute to provide a medical examination or seek a medical 
opinion to establish that issue.  Moreover, the Board 
observes that VA has obtained the Veteran's service treatment 
records to the extent that they exist, and all private and VA 
records identified by the Veteran which may tend to support 
his claim.  The Board notes that the RO has determined that 
the Veteran's service treatment records are not available and 
that after all relevant requests for the records had proven 
unsuccessful, the RO determined that further attempts to find 
the records would be futile.  See October 16, 2009, 
memorandum.  The Veteran was informed of the unsuccessful 
attempts in the October 2009 supplemental statement of the 
case.  

After review of the entire record, the Board believes that 
any further search would be an exercise in futility. Cf. 
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) [VA's efforts 
to obtain service department records shall continue until the 
records are obtained or unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile].  Accordingly, the Board finds 
that under the circumstances of this case VA has satisfied 
the notification and duty to assist provisions of the law and 
that no further actions pursuant to the VCAA need be 
undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran elected on his July 2005 VA Form 9 not 
to present evidence and argument in support of his claim at a 
hearing before a Veterans Law Judge.    

Analysis
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2009).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Finality/new and material evidence

Rating decisions are final if an appeal is not perfected.  
See 38 U.S.C. § 4005 (b) (1976); 38 C.F.R. § 19.104 (1981).  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2009).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Newly presented 
evidence is presumed to be credible for purposes of 
determining whether or not it is new and material.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  Evidence proffered by a 
claimant to reopen a claim is presumed credible for the 
limited purpose of ascertaining its materiality, but must be 
of such significant import that it has to be considered in 
order to fairly decide the merits of the claim. See Spalding 
v. Brown, 10 Vet. App. 6, 10 (1997).

Factual background

The 'old' evidence

The evidence of record at the time of the September 1981 
rating decision included VA hospital reports indicating that 
the Veteran had been hospitalized in November 1980 and 
diagnosed with thrombophlebitis of the right leg.  The record 
also included a February 1981 statement of the Veteran in 
which he stated that while he was serving on active duty he 
had problems with his legs for which he never sought medical 
treatment.  He described how the symptoms he experienced 
during service were the same he experienced in November 1980, 
however the symptoms during service were not severe enough to 
warrant going to sick bay to seek treatment.

The September 1981 rating decision

The September 1981 rating decision referred to the Veteran's 
statements that he had minor pain in both legs during 
service, but that the symptoms were not sufficient to warrant 
a visit to sick bay.  The rating decision also referred to a 
statement from hospital records dated November 1980 which 
indicated that the Veteran told VA health providers that he 
had been healthy "until 9 days" prior to admission and that 
there was no prior history of venous problems.  The report 
also indicated that there were no service treatment records 
available for review.

Newly submitted evidence

The record contains statements made by the Veteran that his 
condition began during service and also includes various 
medical records indicating that the Veteran has chronic 
thrombophlebitis.  In addition, the Veteran stated during the 
local hearing that he had been told by a doctor at the VA 
hospital during 1980 that his condition was related to his 
active duty service.  See hearing transcript at page 4.

Discussion

At the outset of its discussion, the Board again notes that 
the Veteran's service treatment records are missing.  The RO 
tried to locate the veteran's service records, but was not 
successful.  See Hayre, supra.

Under such circumstances, the Court has held that there is a 
heightened obligation on the part of VA to explain its 
findings and conclusions and to consider carefully the 
benefit of the doubt rule.  See Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant. See Russo v. Brown, 9 Vet. 
App. 46 (1996). Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 9 Vet. App. 215, 217-18 
(2005), aff'd Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 
2006) [there is no "adverse presumption" where records have 
been lost or destroyed while in government control which 
would require VA to disprove a claimant's allegation of 
injury or disease in service in these particular cases].

As indicated in the Introduction, the RO denied the Veteran's 
claim for service connection for thrombophlebitis of the 
right leg in a September 1981 rating decision which was not 
appealed by the Veteran.  That decision is final.  See 38 
U.S.C. § 4005 (b) (1976); 38 C.F.R. § 19.104 (1981).  The 
Veteran now seeks to reopen his claim.  

As explained above, the Veteran's claim for service 
connection for thrombophlebitis of the right leg may only be 
reopened if he submits new and material evidence as to each 
and every aspect of the claim that was lacking at the time of 
the last final denial.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2009) and Evans, supra.  In this case, there must 
be new and material evidence that his thrombophlebitis 
condition was incurred during his active duty service.  For 
the reasons stated below, the Board finds that there has been 
new and material evidence submitted that the Veteran's 
thrombophlebitis condition was incurred during his active 
duty service.

As indicated above, at the time of the September 1981 
decision, the Veteran had provided evidence of a current 
condition and had made statements attempting to establish 
that he had experienced the same or similar symptoms during 
active duty.  Thus, newly submitted evidence showing the 
Veteran's current symptoms or diagnosis of thrombophlebitis 
of the right leg and his statements that he had experienced 
symptoms during service do not comprise new evidence, but 
rather are cumulative of evidence considered by the RO in the 
September 1981 decision.  That evidence is not sufficient to 
reopen the Veteran's claim.

However, the Veteran's statement during the RO local hearing 
that he was told by a physician at the VA Hospital during his 
treatment in 1980 that his condition was related to his 
service is sufficient to reopen the claim.  As explained 
above, the Veteran's statement must be taken as credible.  
See Justus, supra.  The essence of the statement goes 
directly to a determinative issue before the Board: whether 
there is new evidence that the Veteran's condition was 
incurred during active duty service.  The statement presumes 
the Veteran had a condition during service which, according 
to the testimony of the Veteran, is related to his current 
condition.  For those reasons, the Board reopens the 
Veteran's claim.

The Board wishes to make clear that such evidence, although 
adequate for limited purposes of reopening the claim, may not 
be sufficient to allow a grant of the benefits sought.  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed.Cir. 1998).  

Duty to assist

Upon reopening of a claim for consideration of the claim on 
the merits, the Board must first determine whether VA has 
complied with the statutory duty to assist.  Under 38 C.F.R. 
§ 3.159, VA has a duty to provide a medical examination when 
such an examination is necessary to decide the claim.  
Specifically, VA has a duty to obtain a medical opinion 
regarding nexus between a current condition and an injury or 
disease presented during active duty service.  See, for 
example, Charles v. Principi, 16 Vet. App. 370 (2002); see 
also 38 C.F.R. § 3.159(c)(4) (2009) [a medical examination or 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim].

In this case, as discussed above, there is evidence that the 
Veteran has a current condition of thrombophlebitis and the 
Veteran's claim has been reopened because there is new and 
material evidence in the form of the Veteran's testimony that 
a VA physician told him his thrombophlebitis condition may be 
related to his active duty service.  However, as is discussed 
below, the new evidence does not support a finding of 
entitlement to service connection and is inherently 
incredible.  Therefore, the Board finds that no medical 
examination is necessary and that all required development 
has been performed by VBA.

Entitlement to service connection for thrombophlebitis of the 
right leg.

The relevant law and regulations for service connection - in 
general are stated above.

Analysis

As noted above, in order to establish service connection for 
a claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson supra.  The Board will 
address each element in turn.

With regard to element (1), the Board observes that the 
Veteran was diagnosed with thrombophlebitis in November 1980 
and also received a diagnosis in April 2004 of chronic 
thrombophlebitis.  Thus, element (1) is satisfied.

With regard to element (2), the Veteran has stated that he 
had symptoms of leg pain during service that was similar to 
the pain he experienced in November 1980 when his leg was 
diagnosed with thrombophlebitis.  The Board observes that the 
Veteran is competent to state the symptoms he experienced at 
points in time.  See Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009).  The Board finds that the evidence in 
support of element (2) is at least in equipoise.

With regard to element (3), however, the Board finds that the 
evidence supporting the Veteran's claim is outweighed by 
competent and credible evidence of record.  As discussed 
above, the Veteran stated at the October 2005 hearing before 
a local hearing officer that a VA physician told him his 
thrombophlebitis condition may be related to his active duty 
service.  However, after review of the entire record, the 
Board finds that the Veteran's October 2005 statement is 
incredible and lacks probative value.

First, the statement is inconsistent with contemporary 
statements made by the Veteran.  In November 1980, the 
Veteran stated that he had had no prior history of 
thrombophlebitis; that his brother had had the condition and 
had received treatment for the condition; and that the 
Veteran's condition had manifested approximately 9 days prior 
to November 17, 1980.  Importantly, the Veteran did not make 
any contention regarding such a statement by a VA physician 
at any point during the process for his claim which was 
denied in the unappealed September 1981 rating decision, and 
only made the statement some 25 years after the fact.  Thus, 
in November 1980, the Veteran knew what thrombophlebitis was 
and did not state that he had it during service.  The Court 
has held that contemporaneous evidence has greater probative 
value than history as reported by the claimant.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994).  

Second, the October 2005 statement is more a recent statement 
made by a veteran in the context of seeking monetary benefits 
than an honest assessment of what he experienced.  The Court 
has also held that the Board may consider whether the 
veteran's personal interest may affect the credibility of 
testimony. See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991).  The incongruency is made apparent by the lack of any 
medical comment regarding etiology other than the statements 
of the Veteran as to the condition manifesting 9 days prior 
to admission into a VA hospital without any prior history.  
The Veteran stated in a statement supporting his 1981 claim 
that he had had leg pain during service, but there is no 
mention that the Veteran reported he had leg pain during 
service by health care providers or any statement by health 
care providers in 1980 indicating any connection between 
reported in-service leg pain and his then current condition.

Third, the October 2005 statement relates what the Veteran 
was told by a physician.  The Veteran's account of what 
health care providers purportedly said, filtered as it is 
through a lay person's sensibilities, is not competent 
medical evidence and is, therefore, not probative. See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

Finally, the Board does not find any probative value in the 
Veteran's statements that the conditions he experienced in-
service were thrombophlebitis.  That goes beyond the 
capabilities of the Veteran when there is no evidence he has 
any medical training or experience to make such a connection.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The Veteran's 
statements are not persuasive because he claims on the one 
hand that his minor leg pains in service were not 
sufficiently serious to warrant a visit to sick bay, whereas 
the symptoms of pain, extreme swelling and discoloration 
reported in November 1980 medical records resulted in a 
diagnosis of thrombophlebitis and several days of 
hospitalization.  The Veteran, by his own statements, 
attempts to connect two different sets of symptoms.  While he 
stated that the symptoms were similar, the records show that 
they were similar, at best, only in that he experienced pain 
during service and in November 1980.  The Veteran has no 
medical expertise to connect the two sets of very different 
symptoms.

For those reasons, the Board finds that entitlement to 
service connection for thrombophlebitis of the right leg is 
not warranted.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for thrombophlebitis of the 
right leg is reopened; to this extent only, the appeal is 
allowed.

Entitlement to service connection for thrombophlebitis of the 
right leg is denied.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


